Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,719,290. Although the for example independent claim 1 of the current application is an obvious broadened variation of claim 1 of U.S. Patent No. 10,719,290.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1-21 are directed to the abstract idea of adjusting an energy level of an audio stream based on user preference. The claims place no practical limitations on where or how one should practice the algorithm. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited requesting and response may be considered as no more than the operation of an interface by a processor with the adjustment of audio considered as insignificant extra solution activity. The dependent claims do not limit the interpretation to a scope commensurate with the disclosure. To be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies to the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. Therefore, claims 1-21 are rejected for preempting nonstatutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 7-8, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedenberger (U.S. 2011/0035033 A1).
Regarding Claim 1, Friedenberger discloses a method of operating an electronic device for playback of an audio stream (see fig. 9 and ¶6, where the method includes retrieving a set of parameters based on user-manipulation of the user-interface and the plurality of controls, determining a pattern, tempo, background loop, pitch, and number of foreground notes for a customized audio stream based upon the set of parameters, and creating an audio stream based upon the determination; see also ¶65), the method comprising:
while an audio stream is being played (see ¶¶46-47, where the method includes retrieving parameters at block 901 and where the parameters may be updated at any desired or predetermined frequency for dynamic changes to an audio stream); 
receiving a first request to adjust an energy level of the played audio stream in accordance with a user preference (see fig. 9: 901 and ¶¶26, 28 and 45-47, where the parameters are retrieved), and 
in response to receiving the first request (see fig. 9: 902 and ¶48, where audio properties are determined based on the retrieved parameters), adjusting the energy level of the played (see fig. 9: 903 and ¶55, where the audio stream is produced based on the determined audio properties).
Regarding Claim 2, Friedenberger discloses wherein adjusting the energy level of the played audio stream in dependence of the user preference comprises: 
sending a data message including an instruction (see fig. 9: 901) to a computer server system (see fig. 10: 1001, 1003 and ¶¶57-63) to manipulate the energy level of the audio stream that is being played (see fig. 9: 903); in response thereto 
receiving the audio stream with a manipulated energy level (see fig. 9: 904).
Regarding Claim 3, Friedenberger discloses playing the audio stream with the manipulated energy level (see fig. 9: 904).
Regarding Claim 4, Friedenberger discloses: 
displaying a visual array of selectable user preference options at the user interface (see figs. 1-8 and ¶40, where any or all of the interfaces 200, 300, 400, 500, 600, and/or 700 may be rendered upon other interfaces, or may be rendered in combination with other interfaces), wherein each selectable user preference option (see ¶45) is associated with a respective mood (e.g., geographic locations per ¶34, weather conditions per ¶36, and/or time-of-day per ¶38) and wherein each selectable user preference option is further associated with a predefined energy level (see ¶¶49-53, where the geographic location may be used to determine a particular pattern meaningful to a particular location, and/or where the number of notes played in a pattern may be increased in clear/sunny weather or decreased in inclement weather, and/or where a number of notes playing in a pattern may be decreased during the evening, increased in daylight, increased in the evening based on location, decreased in daylight based on weather patterns; see also ¶55, where as a speed of a device changes, so may the tempo of the audio stream and as weather changes, so may the tone of the audio stream); and 
receiving an instruction to select one of the selectable user preference options (see ¶¶28 and 45); wherein 
adjusting the energy level of the played audio stream is performed in response to receiving the instruction to select one of the selectable user preference options (see fig. 9).
Regarding Claim 5, Friedenberger discloses:
sending a data message to a computer server system (see figs. 9-10), the data message comprising a) information about a selected user preference option (see figs. 1-8 and ¶45), b) information about the energy level associated with the selected user preference option (see ¶¶65-66), and c) an instruction to manipulate the energy level of the audio stream that is being played in accordance with the energy level associated with the selected user preference option (Id., and see fig. 9: 901-902); and in response thereto 
receiving the audio stream with the manipulated energy level (see fig. 9: 903).
Regarding Claim 6, Friedenberger discloses:
playing the audio stream with the manipulated energy level (see fig. 9: 904).
Regarding Claim 7, Friedenberger discloses a method of adjusting an energy level of an audio stream (see fig. 9 and ¶6, where the method includes retrieving a set of parameters based on user-manipulation of the user-interface and the plurality of controls, determining a pattern, tempo, background loop, pitch, and number of foreground notes for a customized audio stream based upon the set of parameters, and creating an audio stream based upon the determination; see also ¶65), the method being performed by a computer server system including one or several computer servers (see fig. 10) and the method comprising: 
(see fig. 9: 901 and ¶¶26, 28 and 45-47, where the method includes retrieving parameters at block 901 and where the parameters may be updated at any desired or predetermined frequency for dynamic changes to an audio stream); 
manipulating the energy level of said audio stream (see fig. 9: 902-903 and ¶¶48 and 55, where audio properties are determined based on the retrieved parameters and where the audio stream is produced based on the determined audio properties); and in response thereto 
streaming said audio stream with the manipulated energy level to the electronic device (see fig. 9: 904 and ¶56).
Regarding Claim 8, Friedenberger discloses: 
receiving a data message from the electronic device (see figs. 9-10), the data message comprising a) information about a selected user preference option (see figs. 1-8 and ¶45), b) information about the energy level associated with the selected user preference option (see ¶¶65-66), and c) an instruction to manipulate the energy level of the audio stream that is being played in accordance with the energy level associated with the selected user preference option (Id., and see fig. 9: 901-902); wherein 
manipulating the energy level of said audio stream comprises manipulating the energy level to correspond to said energy level associated with the selected user preference option (see fig. 9: 902-903 and ¶¶48 and 55, where audio properties are determined based on the retrieved parameters and where the audio stream is produced based on the determined audio properties).
Claims 11 is essentially recite the same limitations as claims 1, and are rejected for similar reasons. Therefore, Friedenberger anticipates all limitations of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  over Friedenberger (U.S. 2011/0035033 A1) in view of White et al. (U.S. 2009/0063414 A1, hereinafter White).
Regarding Claim 9, Friedenberger discloses the method of claim 7 as applied above. Friedenberger further teaches wherein manipulating the energy level of said audio stream comprises: manipulating the determined energy level parameter (e.g., tempo or number of notes per pattern, and/or tone) to give the audio stream being played a different energy level parameter associated with a different energy level (see e.g., ¶¶51, 53 and 55).
Friedenberger enables the claimed invention but fails to explicitly detail an acoustic analysis of the audio stream to determine the energy level parameter.
In the same endeavor, White teaches the well-known feature:
performing an acoustic analysis of the audio stream being played to determine an energy level parameter associated with the audio stream being played (see fig. 3: 308 and ¶¶73-75, where the song is analyzed to determine the characteristics of the song per analysis operation 308, and where such characteristics may be things such as tempo, belatedness, brightness, and other audio features that can be analyzed mathematically based on the data within the song).
White's acoustic analysis into Friedenberger’s method for customizing an audio stream in order to provide a more flexible, intelligent audio stream customization system. One motivation, as stated by White, would have been to allow songs which would otherwise have no metadata to be classified and displayed to a user (see ¶74).
Regarding Claim 10, White further teaches: 
sensing, or otherwise determining, one or several acoustical parameters associated with the audio stream being played (see fig. 3: 308 and ¶¶73-95, where such characteristics may be things such as tempo, belatedness, brightness, and other audio features that can be analyzed mathematically based on the data within the song); 
determining the energy level parameter on the basis of said sensed, or otherwise determined, acoustical parameters (Id.).
Conclusion
The prior art of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2015/0309844A1) to Lowe et al. discloses systems and methods for audio attribute mapping which teaches: In a customized content delivery service, such as, for example, a personalized music streaming service delivered over various wireless networks, an end-user can be given the ability to refine or select programming which is presented to them. One approach to achieving this is to present the user with a range of user preference controls, such as sliders, which can 
--(JP2006/227710A) to Fukushima et al. discloses information processor, information processing method, and program which teaches: PROBLEM TO BE SOLVED: To preferentially transmit data of predetermined volume from non-transmitted data. SOLUTION: A musical piece data storing part 71 stores musical piece data. A management part 73 manages the state of the transmission of the musical piece data stored in the musical piece data storing part 71 to a PD, and selects data of predetermined volume from the data stored in the musical piece data storing part 71 on the basis of the state of the transmission. A transmission part 77 transmits the selected musical piece data to the PD. For example, this invention can be applied to a music server. 
[0113] Referring to FIG. 12, after having selected the ‘ERA’, the screen for the selection of the option of “TEMPO” appears which enables the user to further filter the search results according to the TEMPO of the tracks. There are four options under “TEMPO” namely: Auto (1210), High (1230), Medium (1240), and Low (1220). Each and every song is tagged with specific TEMPO to make it easier for the IDOL to fetch the proper output when particular request is made. [0114] a. Auto—display songs of all tempo [0115] b. Low—display songs based on low tempo [0116] c. Medium—display songs according to medium tempo [0117] d. High—display songs with high tempo
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651